LATTIMORE, Judge.
Conviction for murder; punishment, fifteen years in the penitentiary.
Appellant was charged with the murder of his father. We have gone over the facts, and while same are in a condition of conflict, there seems no doubt of the sufficiency of the testimony for the State to support the jury’s finding. The skull of deceased was crushed with a blow from some heavy instrument. It was alleged in the indictment that the instrument was a stick of wood. The witnesses all testified that appellant struck the deceased on the head with a stick of wood. A heavy green stick of wood with blood and hair upon it was found not far from the scene. The defensive theory was based upon defense of person and of another. Appellant’s witnesses, supporting his contention, were contradicted by the State’s rebuttal testimony. We see no need for setting out the testimony at any length. It would elucidate no principle of law, and could only but elaborate what we said when we stated that the evidence was in a condition of conflict. No exceptions were taken to any matter of procedure.
Finding no reversible error in the record, the judgment will be affirmed.

Affirmed.